Simmons, Justice.
Under the facts as disclosed by the record, there was no error in granting a nonsuit in this case. The facts show, in brief, that the plaintiff undertook to get upon an engine which was running at the rate of from six to twelve miles per hour. It seems to us that any man of common sense would have known that it was a rash and dangerous attempt. It is claimed, however, that he was justified because he was ordered to do so by his boss or superior. The evidence does not show *200that the boss ordered him to get on the engine while it was moving at this rate of speed; and the action of the plaintiff shows that he. did not so understand the order, because he gave the engineer a signal to stop, and the engineer, either not seeing the signal or not heeding it, did not stop, and the plaintiff then undertook to mount the engine as it ran past him. Even if the boss had ordered him to get upon the engine while it was moving at this rate of speed, it would not have protected the plaintiff, because the act was so rash and dangerous that he was not obliged to obey such an order, and if he did so it would be at his peril. See Galloway v. W. § A. R. R. Co., 57 Ga. 512; W. & A. R. R. Co. v. Adams, 55 Ga. 279; Baker v. W. & A. R. R. Co., 68 Ga. 699; Bell v. W. & A. R. R. Co., 70 Ga. 566. But it is manifest that the order had no such meaning. There is no ground for so construing it.

Judgment affirmed.